Title: To Thomas Jefferson from Edward Church, 8 October 1793
From: Church, Edward
To: Jefferson, Thomas



Sir
Lisbon 8th October 1793
 
I had the honor to write you on the 22nd. Ulto. since which nothing material has occurred here. I have been diligent in my Enquiries concerning the Views of the belligerent Powers with regard to the U.S. and have solid grounds to believe that it is the determined purpose of England and Spain sooner or later to unite their Endeavours to Crush Us, I mean of the Courts and Kings of those Nations. It is probably a very fortunate circumstance with respect to Us that the combin’d Powers have not succeeded as they expected against France. It should seem that nothing else has prevented their Active operations against Us. Our fate may therefore at this time be considered as more intimately involved with that of France than is generally supposed, at the same time I anticipate, and feel alarmed at, the probable Effects of the present Mania of the French Democrats, who are crouding into the U.S. lest it should create in those of not the greatest discernment such a disgust and dread of the like excesses prevailing Among Us, as to produce effects similer to those consequent on the insurrection of Shays and his party in New England, where a Majority of the moderate Men, among whom were many good Patriots, on the quelling the insurgents, seemed disposed in
 
order to avoid a similar extreme to plunge head long into a more fatal one, and to wish to draw the Cords of Government so close as to strangle all the blessings resulting from the Revolution.
In conversing on the Subject of the intentions of England and Spain towards America, with a Portugueze Gentleman of great erudition, and of the purest Democratical principles, he observed, that when the Pope established and supported the King of Naples against the Duke of Suabia, the latter in an attempt to recover his right, was taken prisoner by the King of Naples, who wrote to the Pope for advice how he should dispose of him, when the Pope return’d this answer, “the Life of the Duke is the death of the King,”—“and vice versa,”’ by this we may judge of the opinions and jealousy of those powers, and how seriously they consider themselves interested in our destruction.
The Portugueze have no treaty with the English or any other Nation for the Article of Bacallão or dried Cod-fish, and small pickled fish of all kinds; The Encouragement of that fishery, and a good market, is of the greatest importance to the U.S. as on these will greatly depend our future Naval Strength. A large Portion of Spain is supplied through Portugal by land, in addition to the vast consumption of these Articles in this Country. A mode might be adopted to secure to the U.S. a monopoly of the Sale in this kingdom without any great loss or sacrifice on our part, let the U.S. reduce the duty on the Wines of Portugal, and the same per Centage I am led to believe will be allowed by this Government on our fish, and as the Amount of the Exports from America wou’d far exceed the Imports of Wines from this Country, the advantage of such a Contract wou’d be palpably in our favor, and woud exclude all competition. In this reduction of the Duty of Portugal Wines, I do not include those imported from the Island of Madeira, but only the Wines imported from Lisbon and Oporto into the U.S., the duty on these wou’d be but a trifling object compared to the advantages of encouraging our fishery, and of securing the Monopoly of this Market for our fish, which must be the result of a large reduction on the duty on Wines, this wou’d go far to annihilate the English Newfound-land Fishery which is now thought to be on the decline. The Portugueze grow daily more and more impatient of their dependence on the English, and wish to shake of the Yoke, even Martin de Mello I am told would not be averse if he had a plausible pretence to turn the course of Portugueze Gold into a different Channel, or at least a part of it; I have asked, supposing a War between the U.S. and England if the Portugueze woud conceive themselves obliged to take an Active part on the side of great Britain, The same well informed Portugueze Gentleman seemed to think that this Nation were not disposed to Quarrel with Us, or to aid the English Against Us, but Personal safety, their opinion and dread, of
 
the power of Britain, and our supposed weakness, might possibly drive them to act against their own inclination, but this he seemed to think rather doubtful, though he is painfully sensible of the present servile state of dependence of this Nation, they Ask me where is your Strength? you have no Ships of War, what therefore can you do against the Naval force of Britain? I have said all I could to obviate these objections, which could not be much; but shou’d nevertheless be glad to see something like an American Fleet, though it shou’d be but small, it wou’d sound large in Europe, and might be greatly magnified and multiplied in crossing the Atlantic. The British it is true have many Ships but they want Men, particularly to Act against Us, which wou’d be the most unpopular measure in England that could be adopted by the british Minister.
It would be very dangerous to publish the object of the proposed reduction of the duty on Portugal Wines, for if the English had any Idea of our design to obtain this Market exclusively for our Fish, they would infallibly defeat Us with their Gold, but if I cou’d promise a reciprocity on our part, I have every reason to think I could bind the Bargain secretly and irrevocably (War excepted) for a certain term of Years. With perfect esteem & Respect I have the honor to be Sir Yor. faithful & mo: obedt. Servt. 

Edwd. Church


N.B. There were two Vessels sailed for Boston the day before the News arrived of the Algerines being on this Coast, by one of which I sent the Original of this Copy. The Betsy Capt. Atkins and The Violet Capt. Babson were the names of the two that sailed.

